
	
		II
		112th CONGRESS
		2d Session
		S. 3544
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2012
			Mr. Brown of Ohio (for
			 himself, Mr. Schumer, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To make available funds from the Emergency Economic
		  Stabilization Act of 2008 for funding pension benefits with respect to former
		  employees of Delphi Corporation.
	
	
		1.Short titleThis Act may be cited as the
			 Delphi Pensions Restoration Act of
			 2012.
		2.Sale of troubled
			 assets to fund certain pension benefits
			(a)In
			 generalSubsection (d) of section 106 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5216) is amended to read as
			 follows:
				
					(d)Disposition of
				revenues
						(1)Transfer to
				TreasuryExcept as provided in paragraph (2), revenues of, and
				proceeds from the sale of troubled assets purchased under this Act, or from the
				sale, exercise, or surrender of warrants or senior debt instruments acquired
				under section 113 shall be paid into the general fund of the Treasury for
				reduction of the public debt.
						(2)Funding of
				certain pension benefitsProceeds from the sale or transfer,
				after the date of the enactment of the Delphi
				Pensions Restoration Act of 2012, of any stock, warrant, or
				financial instrument acquired by the Secretary in connection with providing
				financial assistance to the General Motors Corporation under this Act shall be
				transferred to the Delphi Retired Employees Fund established under section 3 of
				such
				Act.
						.
			3.Delphi Retired
			 Employees Fund
			(a)Establishment
			 of FundThere is established on the books of the Treasury of the
			 United States a Delphi Retired Employees Fund (hereinafter in this section
			 referred to as the Fund) to be used by the Secretary of the
			 Treasury in making the payments required under subsection (b).
			(b)Payments from
			 the FundThe Fund shall be available—
				(1)for paying to
			 each eligible separated employee (on a lump sum basis, if appropriate) an
			 amount equal to—
					(A)the
			 nonforfeitable benefits to which such employee was entitled under a defined
			 benefit plan described in subsection (d) as in effect immediately before the
			 termination of the plan, but which are not payable to such employee by reason
			 of the termination of the plan; reduced by
					(B)the amounts paid
			 to such employee by the Pension Benefit Guaranty Corporation under section
			 4022(a) of the Employee Retirement Security Act of 1974 (29 U.S.C. 1322(a));
			 and
					(2)for paying the
			 operational and administrative expenses in connection with the operation of the
			 Fund, including reimbursement of expenses incurred by the Pension Benefit
			 Guaranty Corporation in connection with the information sharing requirements of
			 subsection (e).
				(c)Eligible
			 separated employeeFor purposes of this section, the term
			 eligible separated employee means any individual—
				(1)who is separated
			 from employment with Delphi Corporation before the date of the enactment of
			 this Act;
				(2)who was a
			 participant in a defined benefit plan described in subsection (d); and
				(3)who is not
			 covered by any agreement between the General Motors Corporation and
			 participants in such a defined benefit plan under which the General Motors
			 Corporation provides to the participants that are covered by the agreement a
			 payment of nonforfeitable benefits in an amount equal to the amount that such
			 participants would have been entitled to receive under the plan but for the
			 termination of such plan.
				(d)Defined benefit
			 plans describedA defined benefit plan described in this
			 subsection is a defined benefit plan—
				(1)that was
			 terminated before the date of the enactment of this Act pursuant to a
			 proceeding under title 11, United States Code;
				(2)that was
			 sponsored by the Delphi Corporation before the date of such termination;
			 and
				(3)with respect to
			 which the Pension Benefit Guaranty Corporation is administering, as of such
			 date of enactment, the payment of the nonforfeitable benefits guaranteed under
			 section 4022(a) of the Employee Retirement Security Act of 1974 (29 U.S.C.
			 1322(a)).
				(e)Information
			 sharing by Pension Benefit Guaranty CorporationThe Pension
			 Benefit Guaranty Corporation shall provide to the Secretary of the Treasury
			 such information as the Secretary of the Treasury may request to assist in
			 determining the amount of each payment required to be made under subsection
			 (b)(1).
			(f)Investment of
			 the FundWhenever the Secretary of the Treasury determines that
			 the moneys of the Fund are in excess of current needs, the Secretary of the
			 Treasury may invest such amounts as such Secretary deems advisable in
			 obligations issued or guaranteed by the United States. Earnings on investment
			 under the preceding sentence shall be credited to the Fund.
			4.Application to
			 pending litigationNothing in
			 this Act shall be construed to invalidate, vitiate, or otherwise interfere with
			 any legal or administrative proceeding initiated prior to the date of the
			 enactment of this Act.
		
